

RETURN TO TREASURY AGREEMENT


THIS AGREEMENT is made as of the 27th day of December, 2007


BETWEEN:


MARINE PARK HOLDINGS, INC., a corporation formed pursuant to the laws of the
State of Delaware and having an office for business at 850 Third Avenue, Suite
1801, New York, New York 10022 (the “Company”)


AND:


DIVERSE TRADING LTD., a British Virgin Islands corporation and having an office
for business at _________________________ (the “Shareholder”).
 
WHEREAS:


A. The Shareholder is the registered and beneficial owner of 1,000,000 shares of
the Company’s common stock.


B. The Company has entered into a Share Exchange Agreement with NewCardio, Inc.,
a Delaware corporation, and certain other parties (the “Merger Agreement”).


C. As a condition to the aforementioned Merger Agreement, the Shareholder has
agreed to return Sixty Thousand Fifteen (60,015) shares of the Company’s common
stock (the “Surrendered Shares”) held by them to the treasury of the Company for
the sole purpose of the Company retiring the Surrendered Shares.


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and sum of $1.00 now paid by the Company to the Shareholder, the receipt and
sufficiency whereof is hereby acknowledged, the parties hereto hereby agree as
follows:


Surrender of Shares


1. The Shareholder hereby surrenders to the Company the Surrendered Shares by
delivering to the Company herewith a share certificate or certificates
representing the Shares, duly endorsed for transfer in blank, The Company hereby
acknowledges receipt from the Shareholder of the certificates for the sole
purpose of retiring the Surrendered Shares.


Retirement of Shares


2. The Company agrees, subject to section 3 hereof, to forthwith after the
closing of the Merger Agreement to retire the Surrendered Shares pursuant to
§243 of the Delaware General Corporation Law and to deliver to the Shareholder a
balance Certificate free of restrictive legends. .


Condition Precedent


3. Notwithstanding any other provision herein, in the event that the
transactions contemplated by the Merger Agreement do not close on or before the
deadline set forth is said Merger Agreement, this Agreement shall terminate and
the Company shall forthwith return to the Shareholder the certificates
representing the Surrendered Shares.



--------------------------------------------------------------------------------




Representations and Warranties


4. The Shareholder represents and warrants to the Company that it is the owner
of the Surrendered Shares and that it has good and marketable title to the
Surrendered Shares and that the Surrendered Shares are free and clear of all
liens, security interests or pledges of any kind whatsoever.


General


5. Each of the parties will execute and deliver such further and other documents
and do and perform such further and other acts as any other party may reasonably
require to carry out and give effect to the terms and intention of this
Agreement.


6. Time is expressly declared to be the essence of this Agreement.


7. The provisions contained herein constitute the entire agreement among the
Company and the Shareholder respecting the subject matter hereof and supersede
all previous communications, representations and agreements, whether verbal or
written, among the Company and the Shareholder with respect to the subject
matter hereof.


8. This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.


9. This Agreement is not assignable without the prior written consent of the
parties hereto.


10. This Agreement may be executed in counterparts, each of which when executed
by any party will be deemed to be an original and all of which counterparts will
together constitute one and the same Agreement. Delivery of executed copies of
this Agreement by telecopier will constitute proper delivery, provided that
originally executed counterparts are delivered to the parties within a
reasonable time thereafter.


IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.
 
MARINE PARK HOLDINGS, INC.
 
By:
/s/ David Stefansky  
            David Stefansky
            President, Chief Executive Officer and
            Chief Financial Officer
 
SHAREHOLDER:
 
DIVERSE TRADING LTD.
 
By:
   



- 2 -

--------------------------------------------------------------------------------

